FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARBARA STUART ROBINSON,                         No. 12-35954

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05614-BHS

  v.
                                                 MEMORANDUM*
TACOMA COMMUNITY COLLEGE,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Barbara Stuart Robinson appeals pro se from the district court’s summary

judgment in her discrimination action under Title II of the Americans with

Disabilities Act (“ADA”) and the Washington Law Against Discrimination



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“WALD”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wong v. Regents of Univ. of Cal., 192 F.3d 807, 817 (9th Cir. 1999). We affirm.

      The district court properly granted summary judgment because Robinson

failed to raise a genuine dispute of material fact as to whether she was qualified for

re-enrollment to the college, and whether she was denied re-enrollment because of

her disability. See E.R.K. v. Haw. Dep’t of Educ., 728 F.3d 982, 992 (9th Cir.

2013) (listing the elements of a prima facie case of discrimination under Title II of

the ADA and explaining the burden of persuasion on the “otherwise qualified”

element); Wong, 192 F.3d at 822 (discussing the definition of “qualified”); see also

Wash. State Commc’n Access Project v. Regal Cinemas, Inc., 293 P.3d 413, 421-

22 (Wash. Ct. App. 2013) (elements of prima facie case of discrimination under the

WLAD).

      We reject Robinson’s contentions concerning judicial bias, set forth in her

September 11, 2013 notice, as unsupported by the record.

      Tacoma Community College’s motion for judicial notice, filed on April 26,

2013, is granted.

      Robinson’s motion for judgment, filed on July 12, 2013, is denied.




                                           2                                    12-35954
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   12-35954